 In the Matter of THESYMINGTON-GOULDCORPORATIONandPATTERNMAKERS ASSOCIATION OF BIIFFALoCase No. 3-R-635.Decided November 11, 1943Mr. Peter J. Crotty,for the Board.Mr. W. G. Woodams,andMr. Estes M. Kimbrough,of Depew,N. Y., for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, for the Patter Makers.Mr. John M. Fanning,of Buffalo, N. Y., for the U. S. A.Miss Melverii R. Krelow,of counsel to the Board..DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers Association of Buffalo,herein called the Pattern Makers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Symington-Gould Corporation, Depew, New York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before M. S. Ryder, Trial Ex-aminer.Said hearing was held at Buffalo, New York, on September14, 1943.The Company, the Pattern Makers, and Local #1630,United Steelworkers of America, C. I. 0., herein called the U. S. A.,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing-on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.During the hearing, the U. S. A. moved to dismiss the petition.TheTrial Examiner reserved ruling.For reasons hereinafter stated, themotion is hereby denied.All parties were afforded opportunity tofile briefswith the Board.Upon the entire record in the 'case, the Board makes the following :53 N. L.R. B., No. 99.552 TED SYMINGTON-GOULD CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THECOMPANY553The Symington-Gould Corporation is a Maryland corporation, au-thorized to do business in the State, of New York, where it is engagedatDepew, New York, in the manufacture of steel castings.- TheDepew plant is the only plant here involved.During the periodfrom January 1, 1943, to June 30,1943, the Company used at said plantraw 'materials valued in excess of $500,000, of which approximately50 percent was shipped to the plant from points outside the State ofNew York. During the same period, the Company manufacturedat said plant finished products valued in excess of $500,000, of- whichapproximately 50 percent was shipped from the plant to points out-side the State of New York.The Company admits, for the purposeof this proceeding only, that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDPattern Makers Association of Buffalo is a labor organization affili-ated with Pattern Makers' League of North America, A. F. of L.,admitting to membership employees of the Company.Local #1630, United Steelworkers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOil April 27,1943, the Pattern Makers addressed a letter to the Com-pany requesting that on and after May 15, 1943, the rate for journey-men pattern makers be set at $1.50 per hour minimum.On May 3,1943, the Company replied to the effect that it could not recognize anyclaim presented by the Pattern Makers inasmuch as the Company wasthen under contract with the U. S. A. covering a bargaining unit'including pattern makers.The Company and the U. S. A. have been under contract since 1937.The last contract, effective as of July 28, 1941, was to remainin effectuntil August 1, 1943.The Company and the U. S. A. are presentlynegotiating a new contract, and the Company, at the hearing, statedthat the parties are observing the terms of the last contract until thenew contract goes into effect.Since the contract of July 28, 1941, hasexpired, neither it nor the subsequentoral agreementto extend itsterms constitutes a bar to a present determination of representatives.A statement of a Field Examiner of the Board, introduced in evi- 554DECISIONSOF''NATIONALLABOR RELATIONS BOARDdente at the hearing, indicates that the, Pattern Makers represents asubstantial number of employees in the unit it claims to be appropriate.'We find that a question affecting'comnierce has arisen concerning therepresentation of employees of the Company,,, within the meaning ofSection 9 (c) and Section 2 (6) and' (7) of the Act.IV. THE APPROPRIATEUNIT;THE DETERMINATION of REPRESENTATIVESThe,Pattern Makers contends that,all wood and metal journeymen11patternmakers and, apprentice patternmakers employed by the,,Com-pany.at itsDepew, New, York, plant, ,constitute an appropriate unit.The U. S. A. opposes the separation ,of these employees from a plant-wide unit of production,and maintenance employees, including patternmakers, which it claims to be appropriate.The record indicates that in 1937 an election under the supervisionof the Company was conductedamongall the employees to determinewhether or not the employees desired representation by the U. S. A.Although the Pattern Makers was not designated on the ballot, theCompany kept the ballotscast, by the employees of the pattern shopseparate from the remainder of the ballots.The U. S. A. was chosenas the bargaining representative.' Although all employees; as a con-dition to their future and continued employment by 'the Company,were required to become members of the U.' S. A: and' to- maintaintheirstatus asmembers" during such employment, the` 1941 contractbetween the Company and the"U. S.-A. contained the following,section :All present employees will be given until August 31, 1943,to obtain Union membership,except that P. atternmakers presentlyor hereafter employed who, are bona fide members in good stand-ing of the established Patternmakers Union are exempt from therequirement to become members of the contracting Union.Suchtion to the Corporation and to the contracting Uni6n.2A further indication that the pattern makers were accorded. specialrecognition apart from the other production and.maintenance em-ployees appears from the fact that in March of this year,,the GrievanceCommittee of the U. S. A., and, a, subcommittee of the pattern shopemployees met with the Company and .requested an increase solelyfor the pattern makers.Subsequently, the matter was presented totheWar Labor Board, and pursuant to,,a directive of that Board,'The Field Examiner reported that the Pattern Makers submitted 16 designations, allbearing apparently genuine signatures, 15 of, which, 1 dated in December 1933, 1 inDecember 1942, 5 in April 1943, and 8 inJue 1943, are the names of persons whosenames appear on the Company's pay roll of 'July 17, 1943. Said pay roll 'contains thenames of26 employees on the proposed unit..,2 Italics supplied.exempt Patternmakers must establish their right to this exemp- THD SYMIN"GrfOX-GOULD CORPORATION555increased pay rates for the pattern makers were put into effect by theCompany.'The pattern makers work in a separate building apart from theother production and maintenance employees.They are a well estab-lished and highly skilled craft, requiring lengthy apprenticeship.Although the pattern makers have been bargained for as part of an in-dustrial unit, it appears, as set forth above, that the Company andthe U. S. A. have in effect continued to recognize that the patternmakers constitute a group separate and apart from the other pro-duction and maintenance employees.Under these circumstances, wefind that the pattern makers may properly constitute a separate unitor may continue to function as part of the plant-wide industrial unit.We are of the opinion, however, that our determination of the appro-priate unit with regard to the pattern makers should depend in partupon the desires of the pattern makers themselves.We shall there-fore make no final determination of the unit at this time, but shall directthat an election by secret ballot shall be held among all wood and metaljourneymen pattern makers and apprentice pattern makers of theCompany at its Depew, New York, plant, excluding all supervisory em-ployees with the authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, to determine whether they desire to be repre-sented by the Pattern Makers, or by the U. S. A., or by neither.Those eligible to vote shall be the employees in the enumeratedcategories, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.Upon the resultsof the election will depend, in part, our determination as to whetherthey will constitute a separate unit or will remain a part of theindustrial unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Symington-Gould Corporation, Depew, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,0 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the following employees who were employed by the Companyduring the pay-roll period -immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation, or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion: all wood and metal journeymen pattern makers and apprenticepattern makers of the Company, at its Depew, New York, plant, ex-cluding all supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by Pattern Makers Association of Buffalo,or by Local #1630, United Steelworkers of America, C. I. 0., for thepurposes of collective bargaining, or by neither.00